Citation Nr: 0900842	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for 2nd and 
3rd degree burns of the face and ears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to April 
1955.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.

The veteran had perfected an appeal as to the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  Entitlement to TDIU was granted in a 
June 2008 rating decision.  As that decision represents a 
full grant of the benefit sought with regard to that issue, 
it will not be addressed further in this decision.

Further, in various correspondence with the RO, the veteran 
seems to have raised a claim for a separate rating for 
problems chewing, or masticating, due to his service-
connected facial scars.  See 38 C.F.R. § 4.150, Diagnostic 
Code (DC) 9905.  Since this issue has not been developed by 
the RO, it is referred for appropriate action.  


FINDING OF FACT

The scars of the veteran's face and ears are manifested by 
disfigurement of the lips and ears, scars over a quarter inch 
wide, and induration or inflexibility, without scars of 5 or 
more inches (in.) in length; depressed scars; adherent scars; 
or any of the following in an area exceeding 6 square inches 
(sq. in.): hyper- or hypo-pigmentation, abnormal skin 
texture, missing underlying soft tissue, or indurated or 
inflexible skin.  The scars are not manifested by marked 
discoloration, color contrast, tissue loss, and 
cicatrization.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 2nd and 
3rd degree burns of the face and ears have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.118, DC 7800 (2008); 38 C.F.R. 
§ 4.115, DC 7800 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating.  As explained in detail below, there 
is no basis for the assignment of higher schedular 
evaluations at any time during the appeal period, to include 
additional "staged ratings."  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The service treatment records reveal that the veteran 
sustained severe burns to his face and ears, hands, and lower 
extremities when a field stove exploded while he was 
stationed in Korea.  He has been rated 50 percent disabled 
for residuals of the burns to his face and ears since 
September 1955.  38 C.F.R. § 3.951. 

The provisions of DC 7800 addresses ratings for disfigurement 
of the head, face, or neck.  Note (1) provides that the eight 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: (1) scar is 5 or more in. (13 
or more centimeters (cm)) in length; (2) scar is at least 1/4 
in. (0.6 cm) wide at the widest part; (3) surface contour of 
scar is elevated or depressed on palpation; (4) scar is 
adherent to underlying tissue; (5) skin is hypo-or hyper-
pigmented in an area exceeding 6 sq. in. (39 sq. cm); (6) 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 sq. in. (39 sq. cm); (7) 
underlying soft tissue is missing in an area exceeding 6 sq. 
in. (39 sq. cm); and (8) skin is indurated and inflexible in 
an area exceeding 6 sq. in. (39 sq. cm).  

In addition, DC 7800 provides that a skin disorder of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement, is rated 50 
percent disabling.  

The next higher, and maximum, schedular rating under this 
diagnostic code is 80 percent where there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118. 

Note (2) to DC 7800 provides that tissue loss of the auricle 
is to be rated under DC 6207 (loss of auricle), as 
appropriate.  Note (3) provides that unretouched color 
photographs are to be taken into consideration when rating 
under these criteria.  38 C.F.R. § 4.118.

As the veteran filed the current claim on August 6, 2002, an 
earlier version of DC 7800 is also for application.  
38 C.F.R. § 4.115 (2002).  During the pendency of this 
appeal, the rating criteria for evaluating DC 7800 were 
amended (effective August 31, 2002).  The Board is required 
to consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation is warranted for the veteran's scars.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2008).

The maximum evaluation under the pre-amended regulations was 
50 percent.  However, a note after the pre-amended regulation 
provides for an 80 percent rating where the facial scars 
presented with was marked discoloration, color contrast and 
the like, in addition to tissue loss and cicatrization.  See 
38 C.F.R. § 4.115, Note following DC 7800 (2002).  

Upon review of the record, the Board concludes that the 
veteran is not entitled to a disability evaluation in excess 
of 50 percent for his service-connected scars of the face and 
ears under either the pre-amended or the amended criteria.

Three VA scars examinations were accomplished during the 
course of this appeal in 2002, 2004, and 2008.  Color 
photographs were taken in connection with the 2002 
examination.  With regard to the criteria for a higher rating 
under the amended regulations, the most recent, April 2008, 
examination report specifically noted that there was 
disfigurement of the lips and ears, only two features or 
paired sets of features.  The examiner did not include a 
third feature or paired sets of features which would meet the 
criteria for the next higher rating.  

The 2008 examination report also addressed all eight 
characteristics of disfigurement and found that only two of 
the characteristics were met:  certain scars were over 1/4 
in. wide, and induration or inflexibility was noted.  As six 
or more characteristics were not met, a higher rating was not 
warranted on that basis.  Finally, as the examiner 
specifically did not find tissue loss or discoloration (hypo- 
or hyper-pigmentation) or the like, a higher rating is not 
warranted under the pre-amended regulations based on the 2008 
examination.

Likewise, neither the 2004 nor the 2002 examination reports 
demonstrate that the next higher, 80 percent, rating criteria 
were more nearly approximated under the pre-amended or 
amended regulations.  This is so because neither of these 
examiners identified six or more characteristics of 
disfigurement.  While the 2004 examiner noted adherence "in 
some scars," as the examiner was assessing the scars of the 
lower extremities and hands as well as the face and ears, it 
is unclear as to whether this description applies to the 
facial and ear scars.  

The chin scar was also noted to be slightly elevated by the 
2004 examiner.  Further, that examiner described the chin 
scar as thickened; however, this abnormal skin texture was 
described in a small area that would not meet the 6 sq. in. 
requirement for the abnormal skin texture characteristic of 
disfigurement.  

The 2004 examiner found no induration or inflexibility and 
noted that "[t]he color of the scars on the face are similar 
to the surrounding skin and not easily delineable (except for 
the ears, the oral opening and the chin).  That examiner 
found that "the rest of the scars on the face are hardly 
delineable or noticeable."  Such a description does not 
support a higher evaluation, either under the characteristics 
of disfigurement criteria or under the requirement concerning 
tissue loss and gross disfigurement or deformity.

The 2002 examination also noted scars and deformity of the 
ears and scars of the mouth, but once again did not reveal a 
third feature or set of paired features which revealed 
visible tissue loss and gross distortion or asymmetry which 
would provide a basis for a higher rating.  While noting that 
the veteran reported that the skin on his face becomes purple 
in the winter, the examiner found that the scars were of the 
same color as the surrounding skin.  

The examiner did not otherwise specifically address the 
characteristics of disfigurement with regard to the scars of 
the face and ears.  Like the 2004 examiner, the 2002 examiner 
was addressing the scars of the hands and lower extremities 
in addition to the face, so it is unclear whether the 
references to irregular texture and tissue loss apply to the 
facial scars.  Regardless, neither the 2002 nor the 2004 
examiner identified six or more characteristics of 
disfigurement that applied to the scars of the face and ears. 

Although the veteran complained of changes in skin color with 
cold, and one examiner noted tissue loss (although it was 
unclear whether that was a reference to the facial scars, as 
opposed to the scars of the lower extremities or hands), the 
medical evidence fails to demonstrate the marked 
discoloration, color contrast and the like, in addition to 
tissue loss and cicatrization required for an 80 percent 
rating under the pre-amended regulations.  

Based on the above, the preponderance of the evidence, 
specifically the three VA examination reports, does not 
support the veteran's contention that he is entitled to a 
disability evaluation in excess of 50 percent for scars of 
his face and ears under either the pre-amended or the amended 
regulations.  

The medical evidence does not more nearly approximate visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; six or more 
characteristics of disfigurement; or marked discoloration, 
color contrast and the like, in addition to tissue loss and 
cicatrization.  As such, a disability evaluation in excess of 
50 percent is denied.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained 50 percent disabling 
throughout the course of the period of the appeal, and as 
such, staged ratings are not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2008).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.

While the veteran is currently in receipt of TDIU, the basis 
for that grant was not solely the facial scars but was 
primarily the limitations on sitting, bending and standing 
caused by other service-connected disabilities and noted by 
the 2008 VA examiner.  Further, the record does not show that 
he has been hospitalized for problems with his scars of the 
face and ears, and there is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability evaluation in excess of 50 percent for scars 
of the head and ears must be denied. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For increased-compensation claims, as here, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2002, prior to the initial RO decision that is the 
subject of the claim on appeal.  The letter informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
Board acknowledges that the VCAA letter sent to the veteran 
in September 2002 does not meet the requirements of Vazquez-
Flores, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

An April 2004 statement of the case (SOC) was sent to the 
veteran, informing him of the specific rating criteria, both 
pre-amended and amended, used for the evaluation of his 
claim.  The SOC presented him with the correct diagnostic 
codes used to evaluate facial scars both before and after 
August 30, 2002.  Based on the evidence above, he was advised 
of the information necessary to evaluate his claim for an 
increased rating.  Therefore, he can be expected to 
understand from the various correspondence from the RO, 
including additional letters dated in May 2003 and August 
2004, what was needed to support his claim for an increased 
rating.

In any case, the veteran demonstrated actual knowledge of 
what was needed to support his scars claim as reflected in 
his statements and arguments presented throughout the appeal 
period.  Specifically, during his examinations, he discussed 
the signs and symptoms of his facial scars, with particular 
emphasis on the impact that the scars have on his daily life 
and employment.  Thus, the Board finds the veteran 
meaningfully participated in the adjudication of his claim 
such that the essential fairness of the adjudication is not 
affected.  

Therefore, any notice deficiency does not affect the 
essential fairness of the adjudication and proceeding with 
the appeal does not therefore inure to the veteran's 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, he was afforded VA scar 
examinations in 2002, 2004, and 2008 in connection with the 
claim on appeal.  Second, his service treatment records were 
obtained by VA.  Third, VA obtained his VA outpatient 
treatment records.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 50 percent for 2nd and 3rd degree burns 
of the face and ears is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


